713 N.W.2d 771 (2006)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Tore Leadeontre PRICE, Defendant-Appellant.
Docket No. 128156. COA No. 258410.
Supreme Court of Michigan.
May 24, 2006.
By order of September 28, 2005, the application for leave to appeal was held in abeyance pending the decision in People v. McKay. On December 16, 2005, the application in People v. McKay was denied, 474 Mich. 967, 706 N.W.2d 832 (2005). On order of the Court, the application for leave to appeal the January 11, 2005 order of the Court of Appeals is again considered, and we DIRECT the Oakland County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.